DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected polyamide  (claims 9-15), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/2021.

Applicant's election with traverse of Group I (claims 1-8 and 16) in the reply filed on 4/26/2021 is acknowledged.  The traversal is on the ground(s) that Schultz et al (US 4861815) does not anticipate claim 1 of instant Application.  This is not found persuasive because Welch et al (US 20160075827)
Teaches all the elements of independent claim1 (i.e. content of the reaction mixture and the reactor temperature at the second reaction step).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al (US 20160075827)

or multi-stage condensation reactor 204 at temperature between 190° C and 300° C (see 0119, meeting the limitations of claim 8).

Welch discloses that dicarboxylic acid can be represented by at least 95% of adipic acid (meeting the limitations of claim 5) and unsaturated traumatic acid of the following formula C12 H20 O4 (see 0029):

    PNG
    media_image1.png
    61
    265
    media_image1.png
    Greyscale


Thus, at R3=H, the diacid above reads on structure (B) of claim 1 and represents a homolog of the unsaturated diacid of claim 3.
Indeed, traumatic acid above has m=0 and n=8, while the claimed diacid has m=0 and n=7.
In accordance to MPEP 2144.09 the structural analogs are prima facie obvious in the absence of showing unexpected results.
Therefore, it would have been obvious to a person of ordinary skills in the art to interchanegeably use traumatic acid and Applicant’s one unless unexpected results are demonstrated. 

Note that Welch does not teach the unsaturated diacid above in Examples. 
However, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) see also MPEP 2131.02.


Regarding claim 2, note that the component (A) is optional. 
In reference to claim 6, Welch teaches the concentrated nylon salt 203 may comprise between 0 and 20 wt. % water (see 0116).


4.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welch as applied to claims 1-3, 5-6 and 8-9 above, and further in view of Thieblemont (US 20140349046).

Welch teaches that water in the first step of synthesis can be evaporated at vacuum or excessive pressure. Thus, the reactor temperature can be below or above 100C. However, Welch fails to teach that first reaction step takes place at 80-160C.

Thieblemont teaches a method of polyamide 6.6 is preparation from an aqueous solution of Nylon salt at 52% by weight by heating the solution at 154° C and pressure of 0.24 MPa. At the end of the evaporation, the concentration of dissolved species in the solution is 85.0% by weight. This solution is then transferred into an autoclave, where the concentrated Nylon salt heated to 277° C.
The polyamide 6.6 obtained has a viscosity index of 134 mL/g measured in 90% formic acid, at a concentration of 0.5 g/100 mL (see 0100). 
Therefore, it would have been obvious to a person of ordinary skill s in the art to use Thieblemont’s temperature range in Polyamide 6,6 production, since it allows to obtain high molecular weight polymer.

Allowable Subject Matter
5.	Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Search for prior art does not reveal any reference, where a reaction  mixture for Polyamide 6,6 production contain both compounds of formula (A) and (B).
The closest prior art found is represented by Welch (see Rejection above).
Welch teaches a mixture for synthesis of Polyamide 6,6, which contains adipic acid, hex methylene diamine and traumatic acid (compound (B).
However, the reference fails to teach compound (A).






6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765